      Case 1:19-cv-00088-NONE-BAM Document 24 Filed 09/21/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DORIS JEAN CHILDRESS,                           )   Case No.: 1:19-cv-00088-NONE-BAM
                                                     )
12                  Plaintiff,                       )   ORDER WITHDRAWING VDRP REFERRAL
13          v.                                       )
                                                     )   ORDER FOR PLAINTIFF DORIS JEAN
14   CASSANDRA TAYLOR, et al.,                       )   CHILDRESS TO SHOW CAUSE WHY THIS
                                                     )   ACTION SHOULD NOT BE DISMISSED FOR
15                  Defendants.                      )   FAILURE TO PROSECUTE AND FAILURE TO
16                                                   )   OBEY A COURT ORDER
                                                     )
17                                                   )   FOURTEEN-DAY DEADLINE
                                                     )
18                                                   )
                                                     )
19
20          On May 30, 2019, this matter was referred to the Court’s Voluntary Dispute Resolution

21   Program. (Doc. No. 17.) On June 14, 2019, Andrew Wanger was appointed as the VDRP neutral.

22   (Doc. No. 18.) Although completion of VDRP presumptively was delayed in July 29, 2019, due to

23   Plaintiff’s health (See Doc. No 20), the matter remains unresolved and inactive on the Court’s docket.

24          On August 19, 2020, the Court directed the parties to file a joint status report detailing the

25   current status of this action, including the whether this matter should proceed promptly to a VDRP

26   session or be scheduled for a status conference for the purpose of entering a pretrial scheduling order.

27   (Doc. No. 22.) The parties were informed that the failure to comply with the Court’s order could result

28   in the imposition of sanctions. (Id.)
      Case 1:19-cv-00088-NONE-BAM Document 24 Filed 09/21/20 Page 2 of 2


1             On September 9, 2020, Defendants Cassandra Taylor, National Railroad Passenger Corporation

2    aka Amtrak and Tina Akin dba Takin Towing filed a joint status report. (Doc. No. 23.) According to

3    the report, Amtrak’s counsel last heard from Plaintiff Doris Jean Childress in November 2019 and there

4    has been no contact with her for nearly one year. Plaintiff Doris Jean Childress also did not respond to

5    the VDRP’s request for status on the completion of the VDRP. Defendants therefore request that the

6    Court issue an order to show cause as to why the case should not be dismissed for failure to prosecute.

7    (Doc. No. 23.)

8             Plaintiff Doris Jean Childress did not respond to the Court’s order for a joint status report, and

9    the time to do so has passed. She has not otherwise communicated with the Court.

10            Having considered the joint status report submitted by defendants, and in light of the Court’s

11   case management responsibilities, the referral to VDRP is HEREBY WITHDRAWN. Further, Plaintiff

12   Doris Jean Childress is HEREBY ORDERED to show cause in writing, within fourteen (14) days of

13   service of this order, why this action should not be dismissed for Plaintiff’s failure to prosecute this

14   action or comply with the Court’s order. The failure to respond to this order will result in a

15   recommendation for dismissal of this action for failure to prosecute and failure to obey the Court’s

16   order.

17
18   IT IS SO ORDERED.

19
        Dated:      September 21, 2020                          /s/ Barbara    A. McAuliffe            _
20                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
